6 So. 3d 728 (2009)
C.M., the Father, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 4D08-3929.
District Court of Appeal of Florida, Fourth District.
April 15, 2009.
Rehearing Denied May 7, 2009.
Roger Ally of the Law Offices of Roger Ally, P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Christy Fisher, Assistant Attorney *729 General, Fort Lauderdale, for appellee.
PER CURIAM.
The father appeals an order adjudicating his 7 year old child dependent. Setting aside the evidence of the child's presence during a domestic violence incident, which was minimal, the finding that the child suffered mental harm as a result of witnessing the domestic violence incident was not supported by competent substantial evidence. The only evidence of harm to the child came from the hearsay testimony from a child advocate. See B.C. v. Dep't of Children & Families, 846 So. 2d 1273 (Fla. 4th DCA 2003); K.V. v. Dep't of Children & Family Servs., 939 So. 2d 200 (Fla. 2d DCA 2006); K.B. v. Dep't of Children & Family Servs., 937 So. 2d 709 (Fla. 2d DCA 2006). We therefore reverse the adjudication of dependency.
GROSS, C.J., POLEN and FARMER, JJ., concur.